Citation Nr: 0305548	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected temporomandibular joint (TMJ) 
dysfunction.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee disorder.  

(The issue of entitlement to an initial rating in excess of 
10 percent for service-connected thoracic spine sprain will 
be the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1992 to June 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal from a July 2000 a rating decision of the 
Regional Office (RO) in Denver, Colorado.  In that decision, 
in part, service connection was established for TMJ 
dysfunction and for a right knee disorder.  Noncompensable 
ratings were assigned for each disorder, effective from June 
15, 2000.  In July 2001, the veteran provided testimony in 
support of his claims and shortly thereafter, the Board 
remanded the claims for additional evidentiary development.  

In an October 2002 rating decision, the RO increased the 
noncompensable rating in effect for TMJ dysfunction to 20 
percent, effective from June 15, 2000, and the noncompensable 
rating in effect for the right knee to 10 percent, also from 
June 15, 2000.  The appeal continues.  

The Board is undertaking additional development on the matter 
of entitlement to a rating in excess of 10 percent for 
service-connected thoracic spine sprain, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1. From date of discharge to September 6, 2002, and as 
demonstrated upon VA examination on October 31, 2001, the 
motion of the veteran's mandible was limited by pain to 24 
millimeters (mm) with opening to 30 mm with maximal effort.  

2.  When examined on September 6, 2002, the motion of the 
veteran's mandible opening was limited by pain to 16 mm with 
opening to 21 mm with maximal effort.  Lateral movement, 
bilaterally, was less than 5 mm.  

3.  The veteran's right knee is manifested by complaints of 
pain with bending or sitting.  On examination, range of 
motion (ROM) testing showed extension and flexion from 5 to 
90 degrees (85 degrees) after exertion and was otherwise 
full.  X-ray of the right knee was normal, and no instability 
or subluxation is shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for TMJ dysfunction, prior to September 6, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Code (DC) 9905 (2002).  

2.  As of September 6, 2002, the criteria for a 30 percent 
rating for TMJ dysfunction, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.150, DC 
9905 (2002).  

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen for right knee complaints in service.  
While a possible medial meniscal tear was noted on one 
occasion, this was never confirmed.  He was also seen during 
service for locking of the jaw.  He was given a mouth guard 
for grinding of his teeth.  

Upon postservice VA examination in March 2000, the veteran 
reported no specific injury to the knees but discomfort that 
began in March 1999.  He sought evaluation, but no diagnosis 
was made.  Discomfort was precipitated by squatting and by 
stretching.  He denied locking or buckling of the knees.  
Examination showed that the knee had full ROM from 0 to 140 
degrees.  There was negative anterior drawer sign, negative 
Lachman, and a negative McMurray sign.  He had stable medial 
and lateral collateral ligaments and no specific evidence for 
chondromalacia of the patella.  

As to his TMJ, the veteran complained of pain in the neck, 
jaw, and head when chewing.  Examination showed a maximum 
oral opening of 54 mm.  Lateral movement was to 5 mm on the 
left and 10 mm on the right.  The examiner noted opening to 
the point of pain was not applicable.  X-rays were normal.  
The examiner diagnosed right TMJ disc displacement with 
reduction, myofascial pain, malocclusion, and bruxism.  

At a personal hearing in July 2001, the appellant testified 
that his right knee hurt when he was driving or walking.  As 
a correction officer, he had to do a lot of bending and 
walking up stairs which caused him pain.  His wife, who was a 
dental assistant, had told him that he needed a splint for 
his TMJ.  While he had had one before, he had ground through 
it.  Hearing [Hrg.] Transcript [Tr.] at 2.  He said that his 
knee had not been bothering him recently  Tr. at 4.  He felt 
that his TMJ dysfunction caused him to have headaches about 
once per week.  Tr. at 6.  

At the time of the personal hearing, the veteran submitted a 
statement as provided by a private physician dated in July 
2001.  The physician's statement referred to treatment that 
the veteran was undergoing for his back disorder.  

VA treatment records reflect that the veteran complained of 
jaw pain and locking in August 2001.  In a November 2001 
statement, the veteran reported that his TMJ had worsened 
since his last examination.  He also said that he took 
medication to sleep due to knee and back pain.  In December 
2001, a private physician noted that the veteran was seen for 
right knee pain.  Subsequently dated private records through 
January 2002 reflect continued right knee complaints.  

VA TMJ examination on October 31, 2001, shows that the 
veteran had a maximum opening to 30 mm and to 24 mm which was 
the maximum opening to the point of pain.  

The veteran underwent additional VA examinations in July 
2002.  At that time, the veteran said that sitting and 
bending aggravated his right knee condition.  Walking on a 
level plane or walking downstairs did not affect his knee.  
He had not noticed any swelling or heat.  On examination, the 
knee was described as looking "perfectly normal."  On 
palpation, there was no laxity of ligaments or evidence of 
any subluxation.  Lachman and McMurray's signs were negative.  
The examiner noted that the veteran favored his right leg 
when walking.  Repetitive motion resulted in increased pain 
for a period of time.  ROM prior to repetitive motion was 
normal (0 - 140 degrees), but after 5 deep knee bends, his 
knee flexion was limited to 90 degrees.  Extension was 
limited to -5 degrees which means that his flexion was 
"actually" 0 to 85 degrees.  Strength was 3/5 with moderate 
resistance.  Quadriceps measured 43 cm bilaterally.  The 
examiner noted that the deep knee bends showed an increasing 
pain which would take a day to "settle down" with definite 
weakened movement against resistance of the right knee.  
There was no evidence of any excessive fatigability or 
impaired endurance or incoordination.  The examiner also 
remarked that he would assign an additional 5 to 10 degrees 
range of motion loss for DeLuca issues.

TMJ examination conducted on September 6, 2002, shows that 
the veteran reported using a night mouth guard due to nightly 
clenching.  ROM was limited due to pain to 16 mm with maximum 
effort opening to 21 mm.  Lateral movement was to less than 5 
mm bilaterally.  The examiner noted popping, clicking, and 
tenderness.  The diagnoses included mild fascial pain.

Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca, supra. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  8 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under DC 9905, limited motion of the inter-incisal range from 
31 to 40 mm warrants a 10 percent evaluation, from 21 to 30 
warrants a 20 percent evaluation, from 11 to 20 mm warrants a 
30 percent evaluation, and from 0 to 10 mm warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 3 mm warrants a 10 percent evaluation.  
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.159, (DC) 9905 (2002).  

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment of a knee, such as 
involving recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2002).

DC 5260 provides for limitation of flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  See 
also 38 C.F.R. § 4.71, Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. §§ 5100 
et seq. (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which held that VA cannot assist 
in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its July 2000 and 
August 2002 rating decisions, October 2000 statement of the 
case, January 2001 and October 2002 supplemental statements 
of the case, and associated correspondence, has given the 
veteran notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  The statement of the case and supplemental 
statements of the case also informed him of the evidence that 
had been obtained and considered.  It is noted that the 
provisions and requirements of the VCAA of 2000 were also 
discussed in the Board's July 2001 remand decision regarding 
the claims on appeal.  Moreover, in an October 2001 letter 
the RO specifically informed the veteran of the evidence 
necessary to substantiate his claims, which evidence he 
should provide the VA, what forms to complete in order for 
the VA to obtain private medical records and what evidence 
the VA would otherwise obtain.  The RO has in fact augmented 
the evidentiary record in accordance with the veteran's 
directives.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, a preliminary review of the record shows that 
VA has also made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  Consideration of the new law prompted additional 
development to be accomplished by the RO following the 
Board's remand.  The evidence of record provides a complete 
basis for addressing the merits of the veteran's claim as 
cited above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).  He has not 
indicated that there is additional available relevant 
evidence to obtain.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

TMJ Dysfunction

Initially, the RO granted a noncompensable rating for the 
veteran's TMJ disorder in the July 2000 rating decision.  In 
October 2002, the RO granted a 20 percent rating for the TMJ 
disorder effective as of June 15, 2000, as provided pursuant 
to DC 9905.  This was the date following the veteran's 
discharge from service.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson, supra.  
In such case, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  In this case as in Fenderson, the 
veteran has perfected an appeal as to the assignment of the 
initial rating for his TMJ syndrome following the initial 
award of service connection.

A rating in excess of 20 percent requires limitation of 
inter-incisal motion from 11 to 20 mm.  The evidence of 
record reflects that when the veteran was examined in on 
October 31, 2001, the veteran had a maximum opening to 30 mm 
and to 24 mm which was the maximum opening to the point of 
pain.  Prior examination in March 2000 showed a wider maximum 
opening but the October 2001 clinical results meet the 
criteria under the regulations for an evaluation of 20 
percent.  The RO granted the 20 percent rating effective as 
of the date following the veteran's service discharge.  

Subsequent TMJ examination conducted on September 6, 2002, 
shows that the veteran reported using a night mouth guard due 
to nightly clenching.  ROM was limited due to pain to 16 mm 
with maximum effort to 21 mm.  The examiner noted popping, 
clicking, and tenderness.  As DC 9905 provides for a 30 
percent evaluation when inter-incisal range of motion is 
limited to 11 to 20 mm, it may be argued that this most 
recent evaluation reflects an increase in disability during 
the rating period which would require the assignment of 
staged ratings.  With resolution of all reasonable doubt in 
the veteran's favor, it is the determination of the Board 
that the veteran meets the criteria for a rating of 30 
percent for TMJ as of September 6, 2002.  38 U.S.C.A. § 5107 
(West 2002).  

As noted above, in evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, supra.  
The limitation of motion due to pain as reported in the VA 
examinations has been considered in the Board's assignment of 
ratings.  Additional functional impairment due to such 
factors as weakened movement, excess fatigability or 
incoordination is not shown.  The Board concludes that there 
is no basis for a rating in excess of 20 percent prior to 
September 6, 2002 and in excess of 30 percent as of September 
6, 2002 based upon 38 C.F.R. §§ 4.40, 4.45, 4.59.

Right Knee

The veteran's service-connected right knee disorder is 
currently rated pursuant to DC 5257 (other impairment of 
knee).  The assignment of a particular DC is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's right knee condition is 
appropriately rated under 38 C.F.R. § 4.71a, DC 5257. The 
veteran has not contended that another DC would be more 
appropriate.  However, no knee instability or subluxation has 
been shown on VA examinations, and, consequently, a rating in 
excess of 10 percent is not warranted under this DC.

The Board has given thought to rating the veteran's service- 
connected right knee disability based on limitation of 
motion.  There is no evidence of record that motion of the 
veteran's right leg is limited to such an extent as to 
warrant consideration under DCs 5260 or 5261.  Indeed, at the 
recent VA examination the veteran's range of motion was 
normal until after 5 deep knee bends when it decreased 
somewhat due to pain.  At that time flexion was limited to 85 
degrees.  See 38 C.F.R. § 4.71, Plate II (2001).  This 
limitation does not approach the limitation of flexion (45 
degrees) required for even a compensable rating under DC 
5260.  Additionally, the 5 degree limitation of extension 
after 5 deep knee bends would warrant only a noncompensable 
rating under DC 5261.

The Board notes further that x-ray findings and evaluation of 
the veteran's right knee have revealed no indication of the 
presence of arthritis or degenerative changes sufficient to 
merit a separate rating under 38 C.F.R. § 4.71a,  DC 5010-
5003.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98, 23-97.

However, there is some pain with ROM and some weakness 
following repetitive movement.  Thus, the RO assigned a 10 
percent rating pursuant to DC 5257 for slight impairment of 
the knee.  The Board agrees with this assessment.  The 
evidence of record simply does not rise to the severity to 
warrant a 20 percent rating under DC 5257 for moderate 
disability.  In regard to Deluca, supra, requirements, the 
Board finds that the functional limitation caused by the 
veteran's right knee pain is adequately contemplated in the 
current 10 percent disability evaluation.  Finally, there is 
no evidence of symptomatology, diagnosis or clinical 
findings, such as ankylosis, impairment of the tibia or 
fibula with malunion or dislocated semilunar cartilage, which 
would allow for the application of any other diagnostic code.




Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the service connected TMJ dysfunction or right 
knee disability.  There is no indication of frequent 
hospitalization due to either disability, and marked 
interference with employment due to either has not been 
indicated.  The schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the 
disabilities at issue.  Having reviewed the record, the Board 
finds no basis for further action on this question.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 20 percent for 
TMJ dysfunction, from June 15, 2000, through September 5, 
2002, is denied.  

Entitlement to a 30 percent rating for TMJ dysfunction as of 
September 6, 2002, is granted.  

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

